Title: To James Madison from John Quincy Adams, 17 August 1811
From: Adams, John Quincy
To: Madison, James


(Private.)
Sir.St: Petersburg 17. August 1811.
The Event, anticipated in the letters which I had the honour of writing you on the 7. Jany: 8. Feby: and 3d: June, has happened at the time when it was expected. On Monday Evening last the 12th. instt: I had a daughter born, the first example I believe of an American, a native of Russia. As it would have been impossible for me to have accomplished since the Commencement of this year’s navigable season, a Voyage to the United States, before this occurrence, so it leaves my family in a Condition equally disqualified for that undertaking, untill the present Season will be past. My determination to pass the ensuing Winter here remains therefore as at the date of my former letters.
That the private concerns and situation of my family, should in any manner affect the arrangements of your public administration has been and still is to me a source of some uneasiness. Aware that my particular convenience and accommodation, was the only motive to the permission in the first instance granted me last October to return to the United States, and an essential one to the subsequent appointment to which you had the goodness to nominate me, I have sincerely regretted, that I could not avail myself of these facilities for going home, or manifest to you my sense of your kindness, by pursuing precisely that course, which from the combined effect of considerations both of a public and private nature you had deemed most advisable.
With regard to the Seat on the Bench of the Supreme Court of the United States, you will have perceived that my incapacity to return in due time to undertake the discharge of its duties, was not the only circumstance that swayed my mind to decline it. I submitted other objections, to the consideration of your candour and indulgence; though I presumed and yet hope, that it was itself sufficient to induce an appointment of another person to the Office.
A variety of reports have reached this Country, some of them through the medium of newspaper Publications, and others by the channel of letters, respecting the appointment of a successor to the mission at this Court. During part of the Summer I was in expectation of his arrival from day to day. Untill you had received my letter of 7. January, you could not have been informed of the Cause which must personally detain me, and in the full expectation of my return, the immediate appointment of a person to take my place might naturally have been thought expedient.
It has scarcely been possible for me not sometimes to surmize, that among the arrangements which have taken place in the public administration at home, there might be objects of convenience or of facility to yourself or to the public service, which might be promoted by the substitution of another Minister at this Court, and by my recall. Were this clearly ascertained to me, I should still more strongly regret that my detention here has been the occasion of protracting the accomplishment of such an object. If when you receive this letter a new appointment shall not have been made, I can but repeat the assurance in my former letters, that any dispositions of this place, which you shall think promotive of the public interest, however they may affect my personal situation and concerns, shall have my cordial and cheerful acquiescence. I am with perfect respect, Sir, your very humble and obedt: Servt
John Quincy Adams.
